Title: To Alexander Hamilton from George Washington, [8 August 1793]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, August 8, 1793]

You having stated to me that there will be due & payable on the first of June next on account of the Loans heretofore made by the United States in Holland, the sum of one million of Florins.
I do therefore hereby direct & require that you will take measures for procuring in due time by way of Loan the said sum of one million of florins, to be applied to the payment of the aforesaid installments.
Provided always that the terms & conditions of the said Loan or Loans be according to Law.
Given under my hand at Philada. the Eighth day of August 1793.
Go. Washington
